Exhibit 10.2

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR ANY STATE SECURITIES LAWS.  THIS NOTE MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS
TO THIS NOTE UNDER SAID ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO IMPLANT SCIENCES CORPORATION THAT
SUCH REGISTRATION IS NOT REQUIRED.

 

SECURED TERM NOTE

 

FOR VALUE RECEIVED, IMPLANT SCIENCES CORPORATION, a Massachusetts corporation
(the “Company”), promises to pay to LAURUS MASTER FUND, LTD., c/o M&C Corporate
Services Limited, P.O. Box 309 GT, Ugland House, South Church Street, George
Town, Grand Cayman, Cayman Islands, Fax: 345-949-8080 (the “Holder”) or its
registered assigns or successors in interest, the sum of Three Million Dollars
($3,000,000), together with any accrued and unpaid interest hereon, on
November6, 2005 (the “Maturity Date”) if not sooner paid.

 

Capitalized terms used herein without definition shall have the meanings
ascribed to such terms in that certain Securities Purchase Agreement dated as of
the date hereof by and between the Company and the Holder (as amended, modified
and/or supplemented from time to time, the “Purchase Agreement”).

 

The following terms shall apply to this Secured Term Note (this “Note”):

 


ARTICLE I
CONTRACT RATE AND AMORTIZATION


 


1.1           CONTRACT RATE.  SUBJECT TO SECTIONS 4.2 AND 5.10, INTEREST PAYABLE
ON THE OUTSTANDING PRINCIPAL AMOUNT OF THIS NOTE (THE “PRINCIPAL AMOUNT”) SHALL
ACCRUE AT A RATE PER ANNUM EQUAL TO THE “PRIME RATE” PUBLISHED IN THE WALL
STREET JOURNAL FROM TIME TO TIME (THE “PRIME RATE”), PLUS ONE PERCENT (1.0%)
(THE “CONTRACT RATE”).  THE CONTRACT RATE SHALL BE INCREASED OR DECREASED AS THE
CASE MAY BE FOR EACH INCREASE OR DECREASE IN THE PRIME RATE IN AN AMOUNT EQUAL
TO SUCH INCREASE OR DECREASE IN THE PRIME RATE; EACH CHANGE TO BE EFFECTIVE AS
OF THE DAY OF THE CHANGE IN THE PRIME RATE.  INTEREST SHALL BE (I) CALCULATED ON
THE BASIS OF A 360 DAY YEAR, AND (II) PAYABLE MONTHLY IN CASH, IN ARREARS,
COMMENCING ON JULY 1, 2005, ON THE FIRST BUSINESS DAY OF EACH CONSECUTIVE
CALENDAR MONTH THEREAFTER THROUGH AND INCLUDING THE MATURITY DATE, AND ON THE
MATURITY DATE, WHETHER BY ACCELERATION OR OTHERWISE.


 


1.2           PRINCIPAL PAYMENTS.  ALL OUTSTANDING PRINCIPAL AMOUNTS TOGETHER
WITH ANY ACCRUED AND UNPAID INTEREST AND ANY AND ALL OTHER UNPAID AMOUNTS WHICH
ARE THEN OWING BY THE COMPANY TO THE HOLDER UNDER THIS NOTE, THE PURCHASE
AGREEMENT AND/OR ANY OTHER RELATED AGREEMENT SHALL BE DUE AND PAYABLE ON THE
MATURITY DATE.

 

--------------------------------------------------------------------------------


 


ARTICLE II
NOTE ISSUANCE


 


2.1           ISSUANCE OF NEW NOTE.  UPON ANY LOSS OR DESTRUCTION OF THIS NOTE,
A NEW NOTE CONTAINING THE SAME DATE AND PROVISIONS OF THIS NOTE SHALL, AT THE
REQUEST OF THE HOLDER, BE ISSUED BY THE COMPANY TO THE HOLDER FOR THE PRINCIPAL
BALANCE OF THIS NOTE AND INTEREST WHICH SHALL NOT HAVE BEEN PAID.  THE COMPANY
SHALL NOT PAY ANY COSTS, FEES OR ANY OTHER CONSIDERATION TO THE HOLDER FOR THE
PRODUCTION AND ISSUANCE OF A NEW NOTE.


 


ARTICLE III
EVENTS OF DEFAULT


 


3.1           EVENTS OF DEFAULT.  THE OCCURRENCE OF ANY OF THE FOLLOWING EVENTS
SET FORTH IN THIS SECTION 3.1 SHALL CONSTITUTE AN EVENT OF DEFAULT (“EVENT OF
DEFAULT”) HEREUNDER:


 


(A)           FAILURE TO PAY.  THE COMPANY FAILS TO PAY WHEN DUE ANY INSTALLMENT
OF PRINCIPAL, INTEREST OR OTHER FEES HEREON IN ACCORDANCE HEREWITH, OR THE
COMPANY FAILS TO PAY ANY OF THE OTHER OBLIGATIONS (UNDER AND AS DEFINED IN THE
MASTER SECURITY AGREEMENT) WHEN DUE, AND, IN ANY SUCH CASE, SUCH FAILURE SHALL
CONTINUE FOR A PERIOD OF THREE (3) DAYS FOLLOWING THE DATE UPON WHICH ANY SUCH
PAYMENT WAS DUE.


 


(B)           BREACH OF COVENANT.  THE COMPANY OR ANY OF ITS SUBSIDIARIES
BREACHES ANY COVENANT CONTAINED IN THE PURCHASE AGREEMENT IN ANY MATERIAL
RESPECT AND SUCH BREACH, IF SUBJECT TO CURE, CONTINUES FOR A PERIOD OF FIFTEEN
(15) DAYS AFTER THE OCCURRENCE THEREOF.


 


(C)           BREACH OF REPRESENTATIONS AND WARRANTIES.  ANY REPRESENTATION,
WARRANTY OR STATEMENT MADE OR FURNISHED BY THE COMPANY UNDER THE PURCHASE
AGREEMENT OR ANY OTHER RELATED AGREEMENT SHALL AT ANY TIME BE FALSE OR
MISLEADING IN ANY MATERIAL RESPECT ON THE DATE AS OF WHICH MADE OR DEEMED MADE.


 


(D)           DEFAULT UNDER OTHER AGREEMENTS.  THE OCCURRENCE OF ANY DEFAULT (OR
SIMILAR TERM) IN THE OBSERVANCE OR PERFORMANCE OF ANY OTHER AGREEMENT OR
CONDITION RELATING TO ANY NOW EXISTING OR FUTURE INDEBTEDNESS, PREFERRED EQUITY,
OR CONTINGENT OBLIGATION OF THE COMPANY OR ANY OF ITS SUBSIDIARIES TO HOLDER OR
OTHERWISE BEYOND THE RELEVANT STATED PERIOD OF GRACE (IF ANY), THE EFFECT OF
WHICH DEFAULT IS TO CAUSE, OR PERMIT THE HOLDER OR HOLDERS OF SUCH INDEBTEDNESS
OR BENEFICIARY OR BENEFICIARIES OF SUCH CONTINGENT OBLIGATION TO CAUSE, SUCH
INDEBTEDNESS TO BECOME DUE PRIOR TO ITS STATED MATURITY OR SUCH CONTINGENT
OBLIGATION TO BECOME PAYABLE;


 


(E)           BANKRUPTCY.  THE COMPANY OR ANY OF ITS SUBSIDIARIES SHALL
(I) APPLY FOR, CONSENT TO OR SUFFER TO EXIST THE APPOINTMENT OF, OR THE TAKING
OF POSSESSION BY, A RECEIVER, CUSTODIAN, TRUSTEE OR LIQUIDATOR OF ITSELF OR OF
ALL OR A SUBSTANTIAL PART OF ITS PROPERTY, (II) MAKE A GENERAL ASSIGNMENT FOR
THE BENEFIT OF CREDITORS, (III) COMMENCE A VOLUNTARY CASE UNDER THE FEDERAL
BANKRUPTCY LAWS (AS NOW OR HEREAFTER IN EFFECT), (IV) BE ADJUDICATED A BANKRUPT
OR INSOLVENT, (V) FILE A PETITION SEEKING TO TAKE ADVANTAGE OF ANY OTHER LAW
PROVIDING FOR THE RELIEF OF DEBTORS, (VI) ACQUIESCE TO, WITHOUT CHALLENGE WITHIN
TEN (10) DAYS OF THE FILING THEREOF, OR FAILURE

 

2

--------------------------------------------------------------------------------


 


TO HAVE DISMISSED, WITHIN THIRTY (30) DAYS, ANY PETITION FILED AGAINST IT IN ANY
INVOLUNTARY CASE UNDER SUCH BANKRUPTCY LAWS, OR (VII) TAKE ANY ACTION FOR THE
PURPOSE OF EFFECTING ANY OF THE FOREGOING;


 


(F)            JUDGMENTS.  ATTACHMENTS OR LEVIES IN EXCESS OF $100,000  IN THE
AGGREGATE ARE MADE UPON THE COMPANY OR ANY OF ITS SUBSIDIARY’S ASSETS OR A
JUDGMENT IS RENDERED AGAINST THE COMPANY’S PROPERTY INVOLVING A LIABILITY OF
MORE THAN $100,000  WHICH SHALL NOT HAVE BEEN VACATED, DISCHARGED, STAYED OR
BONDED WITHIN THIRTY (30) DAYS FROM THE ENTRY THEREOF;


 


(G)           INSOLVENCY.  THE COMPANY OR ANY OF ITS SUBSIDIARIES SHALL ADMIT IN
WRITING ITS INABILITY, OR BE GENERALLY UNABLE, TO PAY ITS DEBTS AS THEY BECOME
DUE OR CEASE OPERATIONS OF ITS PRESENT BUSINESS;


 


(H)           CHANGE OF CONTROL.  A CHANGE OF CONTROL (AS DEFINED BELOW) SHALL
OCCUR WITH RESPECT TO THE COMPANY, UNLESS HOLDER SHALL HAVE EXPRESSLY CONSENTED
TO SUCH CHANGE OF CONTROL IN WRITING.  A “CHANGE OF CONTROL” SHALL MEAN ANY
EVENT OR CIRCUMSTANCE AS A RESULT OF WHICH (I) ANY “PERSON” OR “GROUP” (AS SUCH
TERMS ARE DEFINED IN SECTIONS 13(D) AND 14(D) OF THE EXCHANGE ACT, AS IN EFFECT
ON THE DATE HEREOF), OTHER THAN THE HOLDER, IS OR BECOMES THE “BENEFICIAL OWNER”
(AS DEFINED IN RULES 13(D)-3 AND 13(D)-5 UNDER THE EXCHANGE ACT), DIRECTLY OR
INDIRECTLY, OF 35% OR MORE ON A FULLY DILUTED BASIS OF THE THEN OUTSTANDING
VOTING EQUITY INTEREST OF THE COMPANY, OR (II) THE COMPANY OR ANY OF ITS
SUBSIDIARIES MERGES OR CONSOLIDATES WITH, OR SELLS ALL OR SUBSTANTIALLY ALL OF
ITS ASSETS TO, ANY OTHER PERSON OR ENTITY;


 


(I)            INDICTMENT; PROCEEDINGS.  THE INDICTMENT OF THE COMPANY OR ANY OF
ITS SUBSIDIARIES OR ANY EXECUTIVE OFFICER OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES UNDER ANY CRIMINAL STATUTE, OR COMMENCEMENT OF CRIMINAL OR CIVIL
PROCEEDING AGAINST THE COMPANY OR ANY OF ITS SUBSIDIARIES OR ANY EXECUTIVE
OFFICER OF THE COMPANY OR ANY OF ITS SUBSIDIARIES THAT COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, AND PURSUANT TO WHICH STATUTE OR
PROCEEDING PENALTIES OR REMEDIES SOUGHT OR AVAILABLE INCLUDE FORFEITURE OF ANY
OF THE PROPERTY OF THE COMPANY OR ANY OF ITS SUBSIDIARIES;


 


(J)            THE PURCHASE AGREEMENT AND RELATED AGREEMENTS.  (I) AN EVENT OF
DEFAULT SHALL OCCUR UNDER AND AS DEFINED IN THE PURCHASE AGREEMENT OR ANY OTHER
RELATED AGREEMENT, (II) THE COMPANY OR ANY OF ITS SUBSIDIARIES SHALL BREACH ANY
TERM OR PROVISION OF THE PURCHASE AGREEMENT OR ANY OTHER RELATED AGREEMENT IN
ANY MATERIAL RESPECT AND SUCH BREACH, IF CAPABLE OF CURE, CONTINUES UNREMEDIED
FOR A PERIOD OF FIFTEEN (15) DAYS AFTER THE OCCURRENCE THEREOF, (III) THE
COMPANY OR ANY OF ITS SUBSIDIARIES ATTEMPTS TO TERMINATE, CHALLENGES THE
VALIDITY OF, OR ITS LIABILITY UNDER, THE PURCHASE AGREEMENT OR ANY RELATED
AGREEMENT, (IV) ANY PROCEEDING SHALL BE BROUGHT TO CHALLENGE THE VALIDITY,
BINDING EFFECT OF THE PURCHASE AGREEMENT OR ANY RELATED AGREEMENT OR (V) THE
PURCHASE AGREEMENT OR ANY RELATED AGREEMENT CEASES TO BE A VALID, BINDING AND
ENFORCEABLE OBLIGATION OF THE COMPANY OR ANY OF ITS SUBSIDIARIES (TO THE EXTENT
SUCH PERSONS OR ENTITIES ARE A PARTY THERETO);


 


(K)           STOP TRADE.  AN SEC STOP TRADE ORDER OR PRINCIPAL MARKET TRADING
SUSPENSION OF THE COMMON STOCK SHALL BE IN EFFECT FOR FIVE (5) CONSECUTIVE DAYS
OR FIVE (5) DAYS DURING A PERIOD OF TEN (10) CONSECUTIVE DAYS, EXCLUDING IN ALL
CASES A SUSPENSION OF ALL TRADING ON A PRINCIPAL MARKET, PROVIDED THAT THE
COMPANY SHALL NOT HAVE BEEN ABLE TO CURE SUCH TRADING

 

3

--------------------------------------------------------------------------------


 


SUSPENSION WITHIN THIRTY (30) DAYS OF THE NOTICE THEREOF OR LIST THE COMMON
STOCK ON ANOTHER PRINCIPAL MARKET WITHIN SIXTY (60) DAYS OF SUCH NOTICE; OR


 


(L)            FAILURE TO DELIVER REPLACEMENT NOTE.  THE COMPANY’S FAILURE TO
DELIVER TO ISSUE AND DELIVER A REPLACEMENT NOTE AS REQUIRED BY SECTION 2.2
HEREOF TO THE HOLDER WITHIN SEVEN (7) BUSINESS DAYS OF HOLDER’S WRITTEN REQUEST
THEREFOR.


 


3.2           DEFAULT INTEREST.  FOLLOWING THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, THE COMPANY SHALL PAY ADDITIONAL INTEREST ON
THIS NOTE IN AN AMOUNT EQUAL TO TWO PERCENT (2%) PER MONTH, AND ALL OUTSTANDING
OBLIGATIONS UNDER THIS NOTE, THE PURCHASE AGREEMENT AND EACH OTHER RELATED
AGREEMENT, INCLUDING UNPAID INTEREST, SHALL CONTINUE TO ACCRUE INTEREST AT SUCH
ADDITIONAL INTEREST RATE FROM THE DATE OF SUCH EVENT OF DEFAULT UNTIL THE DATE
SUCH EVENT OF DEFAULT IS CURED OR WAIVED.


 


ARTICLE IV
MISCELLANEOUS


 


4.1           CUMULATIVE REMEDIES.  THE REMEDIES UNDER THIS NOTE SHALL BE
CUMULATIVE.


 


4.2           FAILURE OR INDULGENCE NOT WAIVER.  NO FAILURE OR DELAY ON THE PART
OF THE HOLDER HEREOF IN THE EXERCISE OF ANY POWER, RIGHT OR PRIVILEGE HEREUNDER
SHALL OPERATE AS A WAIVER THEREOF, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF
ANY SUCH POWER, RIGHT OR PRIVILEGE PRECLUDE OTHER OR FURTHER EXERCISE THEREOF OR
OF ANY OTHER RIGHT, POWER OR PRIVILEGE.  ALL RIGHTS AND REMEDIES EXISTING
HEREUNDER ARE CUMULATIVE TO, AND NOT EXCLUSIVE OF, ANY RIGHTS OR REMEDIES
OTHERWISE AVAILABLE.


 


4.3           NOTICES.  ANY NOTICE HEREIN REQUIRED OR PERMITTED TO BE GIVEN
SHALL BE IN WRITING AND SHALL BE DEEMED EFFECTIVFELY GIVEN: (A) UPON PERSONAL
DELIVERY TO THE PARTY NOTIFIED, (B) WHEN SENT BY CONFIRMED TELEX OR FACSIMILE IF
SENT DURING NORMAL BUSINESS HOURS OF THE RECIPIENT, IF NOT, THEN ON THE NEXT
BUSINESS DAY, (C) FIVE DAYS AFTER HAVING BEEN SENT BY REGISTERED OR CERTIFIED
MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID, OR (D) ONE DAY AFTER DEPOSIT
WITH A NATIONALLY RECOGNIZED OVERNIGHT COURIER, SPECIFYING NEXT DAY DELIVERY,
WITH WRITTEN VERIFICATION OF RECEIPT.  ALL COMMUNICATIONS SHALL BE SENT TO THE
COMPANY AT THE ADDRESS PROVIDED IN THE PURCHASE AGREEMENT EXECUTED IN CONNECTION
HEREWITH, AND TO THE HOLDER AT THE ADDRESS PROVIDED IN THE PURCHASE AGREEMENT
FOR SUCH HOLDER, WITH A COPY TO JOHN E. TUCKER, ESQ., 825 THIRD AVFENUE, 14TH
FLOOR, NEW YORK, NEW YORK 10022, FACSIMILE NUMBER (212) 541-4434, OR AT SUCH
OTHER ADDRESS AS THE COMPANY OR THE HOLDER MAY DESIGNATE BY TEN DAYS ADVANCE
WRITTEN NOTICE TO THE OTHER PARTIES HERETO.  A NOTICE OF CONVERSION SHALL BE
DEEMED GIVEN WHEN MADE TO THE COMPANY PURSUANT TO THE PURCHASE AGREEMENT.


 


4.4           AMENDMENT PROVISION.  THE TERM “NOTE” AND ALL REFERENCES THERETO,
AS USED THROUGHOUT THIS INSTRUMENT, SHALL MEAN THIS INSTRUMENT AS ORIGINALLY
EXECUTED, OR IF LATER AMENDED OR SUPPLEMENTED, THEN AS SO AMENDED OR
SUPPLEMENTED, AND ANY SUCCESSOR INSTRUMENT AS SUCH SUCCESSOR INSTRUMENT MAY BE
AMENDED OR SUPPLEMENTED.

 

4

--------------------------------------------------------------------------------


 


4.5           ASSIGNABILITY.  THIS NOTE SHALL BE BINDING UPON THE COMPANY AND
ITS SUCCESSORS AND ASSIGNS, AND SHALL INURE TO THE BENEFIT OF THE HOLDER AND ITS
SUCCESSORS AND ASSIGNS, AND MAY BE ASSIGNED BY THE HOLDER IN ACCORDANCE WITH THE
REQUIREMENTS OF THE PURCHASE AGREEMENT.  THE COMPANY MAY NOT ASSIGN ANY OF ITS
OBLIGATIONS UNDER THIS NOTE WITHOUT THE PRIOR WRITTEN CONSENT OF THE HOLDER, ANY
SUCH PURPORTED ASSIGNMENT WITHOUT SUCH CONSENT BEING NULL AND VOID.


 


4.6           COST OF COLLECTION.  IN CASE OF ANY EVENT OF DEFAULT UNDER THIS
NOTE, THE COMPANY SHALL PAY THE HOLDER REASONABLE COSTS OF COLLECTION, INCLUDING
REASONABLE ATTORNEYS’ FEES.


 


4.7           GOVERNING LAW, JURISDICTION AND WAIVER OF JURY TRIAL.


 


(A)           THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW.


 


(B)           THE COMPANY HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL
COURTS LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK SHALL HAVE EXCLUSIVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN THE COMPANY,
ON THE ONE HAND, AND THE HOLDER, ON THE OTHER HAND, PERTAINING TO THIS NOTE OR
ANY OF THE OTHER RELATED AGREEMENTS OR TO ANY MATTER ARISING OUT OF OR RELATED
TO THIS NOTE OR ANY OF THE RELATED AGREEMENTS; PROVIDED, THAT THE COMPANY
ACKNOWLEDGES THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT
LOCATED OUTSIDE OF THE COUNTY OF NEW YORK, STATE OF NEW YORK; AND FURTHER
PROVIDED, THAT NOTHING IN THIS NOTE SHALL BE DEEMED OR OPERATE TO PRECLUDE THE
HOLDER FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION
TO COLLECT THE OBLIGATIONS, TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY
FOR THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF
THE HOLDER.  THE COMPANY EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH
JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND THE COMPANY
HEREBY WAIVES ANY OBJECTION WHICH IT MAY HAVE BASED UPON LACK OF PERSONAL
JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS.  THE COMPANY HEREBY WAIVES
PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH
ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER
PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO THE COMPANY AT
THE ADDRESS SET FORTH IN THE PURCHASE AGREEMENT AND THAT SERVICE SO MADE SHALL
BE DEEMED COMPLETED UPON THE EARLIER OF THE COMPANY’S ACTUAL RECEIPT THEREOF OR
THREE (3) DAYS AFTER DEPOSIT IN THE U.S. MAILS, PROPER POSTAGE PREPAID.


 


(C)           THE COMPANY DESIRES THAT ITS DISPUTES BE RESOLVED BY A JUDGE
APPLYING SUCH APPLICABLE LAWS.  THEREFORE, TO

 

5

--------------------------------------------------------------------------------


 


ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF
ARBITRATION, THE COMPANY HERETO WAIVES ALL RIGHTS TO TRIAL BY JURY IN ANY
ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER ARISING IN
CONTRACT, TORT, OR OTHERWISE BETWEEN THE HOLDER AND THE COMPANY ARISING OUT OF,
CONNECTED WITH, RELATED OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED BETWEEN
THEM IN CONNECTION WITH THIS NOTE, ANY OTHER RELATED AGREEMENT OR THE
TRANSACTIONS RELATED HERETO OR THERETO.


 


4.8           SEVERABILITY.  IN THE EVENT THAT ANY PROVISION OF THIS NOTE IS
INVALID OR UNENFORCEABLE UNDER ANY APPLICABLE STATUTE OR RULE OF LAW, THEN SUCH
PROVISION SHALL BE DEEMED INOPERATIVE TO THE EXTENT THAT IT MAY CONFLICT
THEREWITH AND SHALL BE DEEMED MODIFIED TO CONFORM WITH SUCH STATUTE OR RULE OF
LAW.  ANY SUCH PROVISION WHICH MAY PROVE INVALID OR UNENFORCEABLE UNDER ANY LAW
SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY OTHER PROVISION OF THIS
NOTE.


 


4.9           MAXIMUM PAYMENTS.  NOTHING CONTAINED HEREIN SHALL BE DEEMED TO
ESTABLISH OR REQUIRE THE PAYMENT OF A RATE OF INTEREST OR OTHER CHARGES IN
EXCESS OF THE MAXIMUM PERMITTED BY APPLICABLE LAW.  IN THE EVENT THAT THE RATE
OF INTEREST REQUIRED TO BE PAID OR OTHER CHARGES HEREUNDER EXCEED THE MAXIMUM
RATE PERMITTED BY SUCH LAW, ANY PAYMENTS IN EXCESS OF SUCH MAXIMUM RATE SHALL BE
CREDITED AGAINST AMOUNTS OWED BY THE COMPANY TO THE HOLDER AND THUS REFUNDED TO
THE COMPANY.


 


4.10         SECURITY INTEREST.  THE HOLDER HAS BEEN GRANTED A SECURITY INTEREST
IN CERTAIN ASSETS OF THE COMPANY AS MORE FULLY DESCRIBED IN THE MASTER SECURITY
AGREEMENT DATED AS OF THE DATE HEREOF.  THE OBLIGATIONS OF THE COMPANY UNDER
THIS NOTE ARE GUARANTEED BY CERTAIN SUBSIDIARIES OF THE COMPANY PURSUANT TO THE
SUBSIDIARY GUARANTY DATED AS OF THE DATE HEREOF.


 


4.11         CONSTRUCTION.  EACH PARTY ACKNOWLEDGES THAT ITS LEGAL COUNSEL
PARTICIPATED IN THE PREPARATION OF THIS NOTE AND, THEREFORE, STIPULATES THAT THE
RULE OF CONSTRUCTION THAT AMBIGUITIES ARE TO BE RESOLVED AGAINST THE DRAFTING
PARTY SHALL NOT BE APPLIED IN THE INTERPRETATION OF THIS NOTE TO FAVOR ANY PARTY
AGAINST THE OTHER.


 

[Balance of page intentionally left blank; signature page follows]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Secured Convertible Term Note to
be signed in its name effective as of this        day of June, 2005.

 

 

 

IMPLANT SCIENCES CORPORATION

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

WITNESS:

 

 

 

 

 

 

 

7

--------------------------------------------------------------------------------